                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

LUCIA DOMINICI,                              :
         Plaintiff,                          :
                                             :
       v.                                    :      NO. 5:18-CV-04181
                                             :
READING HOSPITAL/TOWER                       :
HEALTH,                                      :
         Defendant.                          :

                                            ORDER

       AND NOW, this 2nd day of October, 2018, upon consideration of Plaintiff Lucia

Dominici’s Motion to Proceed In Forma Pauperis, ECF No. 1, and her pro se Complaint, ECF

No. 2, and for the reasons set forth in the Opinion issued this date, it is ORDERED that:

       1.      Leave to proceed in forma pauperis, ECF No. 1, is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint, ECF No. 2, is DISMISSED without prejudice for the reasons

discussed in the Court’s Opinion.

       4.      Dominici is given leave to file an amended complaint within thirty (30) days of

the date of this Order. Any amended complaint must clearly state the factual basis for

Dominici’s claims without relying on her initial Complaint or other documents filed in this case.

If Dominici files an amended complaint, the Clerk shall not make service until so ORDERED.

       5.      The Clerk of Court is DIRECTED to send Dominici a blank copy of this Court’s

current standard form to be used by a pro se litigant filing an employment discrimination case

bearing the above-captioned civil action number. Dominici may use this form to prepare her

amended complaint.
       6.      If Dominici fails to timely file an amended complaint, her case may be dismissed

for failure to prosecute without further notice.

       7.      A decision on the request for appointment of counsel will be held in abeyance

pending the filing, if any, of an amended complaint.




                                                       BY THE COURT:


                                                       /s/ Joseph F. Leeson, Jr.___________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge
